El Juez Asociado Señoe HutchisoN,
emitió la opinión del tribunal.
El Registrador de la Propiedad de San Germán se negó a inscribir una escritura de un marshal sobre cierta propiedad vendida en ejecución. Basó su nota en la falta de copia cer-tificada de la sentencia dictada por la corte de distrito, o del emplazamiento, o del diligenciamiento del marshal en él, o de otros datos suficientes para demostrar que la dicha corte había adquirido jurisdicción sobre la persona del demandado.
 La escritura contenía una copia verbatim del mandamiento de ejecución, del que aparecía que el demandante en una acción civil había obtenido sentencia en cobro de dinero contra el demandado por determinada cantidad. Se presume que una corte de récord en que semejante sentencia se ha obtenido ha adjuirido jurisdicción sobre las partes. El comprador en una venta judicial sabe que esta presunción no es concluyente y debe, bien investigar por sí mismo o asumir cualquier riesgo que pueda estar envuelto en la posibilidad de que el hecho resulte en sentido contrario.
Debido a la forma perfunctoria en que el poder del juez de distrito se ejerce algunas veces en un procedimiento ejecutivo sumario y en otros asuntos ex parte, este tribunal *719ha reconocido una excepción a la regla general, pero la posi-bilidad de obtener sentencia en un procedimiento contencioso sin traer al demandado a la corte parece remota. Pasar por alto la regla general o establecer una regla distinta en tales casos, no redundaría en beneficio o provecho práctico alguno suficiente para compensar la molestia incidental a las partes interesadas. Según la ley tal cual está en vigor los registros de la propiedad no son cortes para inscribir terrenos; y el comprador en una venta judicial no puede descansar en la inscripción de la escritura de un márshal como una certeza absoluta de un título cabal.

Debe revocarse la nota recurrida.